Citation Nr: 0616237	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  03-23 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs 
Benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Regional Office (RO) 
of the Department of Veterans Affairs (VA) in Manila, 
Republic of the Philippines, which determined that the 
appellant was not entitled to VA compensation benefits 
because he did not have the required military service.  The 
appellant perfected an appeal of that determination.

The appellant testified at a Travel Board Hearing in 
September 2003 before the undersigned Veterans Law Judge.  A 
transcript of the hearing testimony is associated with the 
claims file.


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified 
that the appellant had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the U.S. Armed Forces.


CONCLUSION OF LAW

The requirements of basic eligibility for VA benefits based 
upon qualifying service of the appellant have not been met.  
38 U.S.C.A. §§ 101(2), 107(b), 1310, 1541 (West 2002 and 
Supp. 2005); 38 C.F.R. §§ 3.1(d), 3.40, 3.41, 3.203 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002) redefined VA's duty to assist the 
appellant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
appellant of any evidence that is necessary to substantiate 
his claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the appellant's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
see also Pelegrini, 18 Vet. App. at 121.

In this case, in a February 2002 letter, the RO provided 
notice to the appellant regarding what information and 
evidence is needed to substantiate the claim for service 
connection, as well as what information and evidence must be 
submitted by the appellant, what information and evidence 
will be obtained by VA, and the need for the appellant to 
advise VA of any further evidence that pertains to the claim.  

In addition, the appellant was provided with a copy of the 
appealed rating decision, as well as the June 2003 Statement 
of the Case.  These documents provided him with notice of the 
law and governing regulations, as well as the reasons for the 
determinations made regarding his claim.  By way of these 
documents, he also was specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on the appellant's behalf.  
Therefore, the Board finds that the appellant was notified 
and aware of the evidence needed to substantiate this claim, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
appellant's putative record of service in Philippine Armed 
Forces, the response of the NPRC, and the transcript of the 
VTC.  

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Moreover, as the Board 
concludes below that the preponderance of the evidence is 
against the appellant's claim for eligibility for VA 
benefits, any question as to an appropriate evaluation or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; Mayfield, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The appellant contends that he should be recognized as a 
World War II veteran.  He claims, in essence, that he had 
recognized guerrilla service or that he served in the 
Philippine Commonwealth Army as part of the U.S. Armed 
Forces.  In support of his claim he has submitted a copy of 
his record of service in the Philippine Army, which reflects 
service from September 1943 to December 1945.  He also 
testified at the hearing that he served as a guerrilla, and 
that he sustained a gunshot wound (GSW)  to his thigh during 
that service.  Otherwise, he had no recall of his claimed 
service, and his daughter also was unable to provide 
significant information, as she was born many years after his 
service.

The United States will pay compensation to any veteran 
disabled by disease or injury incurred in or aggravated by 
active military service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct.  38 U.S.C.A. §§ 1110, 1131.  The term "veteran" 
means a person who served in the active military, naval, or 
air service and who was discharged or released therefrom 
under conditions other than dishonorable.  38 U.S.C.A. § 
101(2); 38 C.F.R. § 3.1(d).

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, may 
constitute recognized service in the Armed Forces of the 
United States for VA purposes.  See 38 C.F.R. §§ 3.40, 3.41.

These regulations have their basis in statute, at 38 U.S.C. § 
107(a).  See Dela Pena v. Derwinski, 2 Vet. App. 80 (1992), 
wherein the United States Court of Appeals for Veterans 
Claims upheld the constitutionality of 38 U.S.C.A. § 107(a), 
following the "reasoning and wisdom" of the U.S. Court of 
Appeals for the District of Columbia Circuit in Quiban v. 
Veterans Admin., 928 F.2d 1154 (D.C. Cir. 1991).

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as a claimant by submitting evidence of 
service and character of discharge.  Aguilar v. Derwinski, 2 
Vet. App. 21 (1991); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  For the purpose of establishing entitlement to VA 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a Department of Defense (DD) Form 214, 
Certificate of Release or Discharge from Active Duty, or 
original Certificate of Discharge, without verification from 
the appropriate U.S. service department under the following 
conditions: (1) the evidence is a document issued by the 
United States service department; (2) the document contains 
needed information as to length, time, and character of 
service; and, (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a).

In this case, in February 2002, the appellant applied for 
entitlement to service connection for a GSW to his left 
thigh.  The certificate of service submitted by the 
appellant, on its face, reflects that he served in Company C, 
1st Battalion, 31st Infantry Regiment.  In addition to 
reflecting that he received no wounds in service, the 
document reflects that the appellant had no military service 
under the U.S. Government.  An April 1991 document of an 
assistant adjutant general reflects that the appellant's name 
was not carried on the Approved Revised Reconstructed 
[Guerrilla] Roster.

A September 2001 medical certificate of Florida P. Esteban, 
M.D., reflects that he had treated the appellant for pain of 
the left thigh, and he diagnosed the appellant as having 
neuropathy secondary to a traumatic injury.  Dr. Esteban 
rendered no opinion as to the etiology of the condition.  In 
a May 2002 report,  Dr. Esteban related that the veteran 
alleged that he had the condition since 1946, when he was hit 
by a piece of shrapnel.

In February 2002, the RO requested the NPRC to provide any 
information or records related to the appellant.  The Board 
notes that, despite the apparent absence of any confirmed 
service which would render the appellant eligible for VA 
benefits, to include a reply from NPRC, the July 2002 rating 
decision denied his claim on the merits, as his military 
records reflected that he did not receive any wounds in 
service.  This matter was corrected in the SOC.

In his January 2003 Notice of Disagreement, the veteran 
related that the absence of any wounds having been documented 
on his discharge records was an error by the summary court 
officer, and the he was wounded by Japanese forces in 1944 in 
the mountains of Lipa, Batangas.

In October 2002, the NPRC advised that the appellant had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerillas, in the service of the 
U.S. Armed Forces.  In a March 2003 statement, the appellant 
asserted that his records might have been among the millions 
destroyed in the fire at the NPRC in the 1970s.

The Court of Appeals for Veterans Claims has held that "VA is 
prohibited from finding, on any basis other than a service 
department document, which VA believes to be authentic and 
accurate, or service department verification, that a 
particular individual served in the U.S. Armed Forces."  Duro 
v. Derwinski, 2 Vet. App. 530, 532 (1992).  While the Board 
acknowledges the appellant's contentions that he served in 
the Philippine Army in the service of the United States Armed 
Forces or that he had recognized guerrilla service, "service 
department findings are binding on VA for purposes of 
establishing service in the U.S. Armed Forces."  Duro, 2 Vet. 
App. at 532.

In cases for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether the claimant 
has qualifying service under title 38 of the United States 
Code and the regulations promulgated pursuant thereto.  See 
Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where 
service department certification is required, see 38 C.F.R. § 
3.203(c), the service department's decision on such matters 
is conclusive and binding upon VA.  Thus, if the U.S. service 
department refuses to verify the appellant's claimed service, 
the applicant's only recourse lies within the relevant 
service department, not VA.  Soria, supra.

In sum, under 38 C.F.R. §§ 3.40, 3.41 and 3.203, former 
members of the Philippine military are not eligible for 
veterans' benefits administered by VA unless a U.S. service 
department documents or certifies their service.  See Duro, 
supra; see also Dacoron v. Brown, 4 Vet. App. 115, 120 
(1993).  The Board notes that the proper course for an 
applicant who believes there is a reason to dispute the 
report of the service department or the contents of military 
records is to pursue such disagreement with the service 
department.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 
(1994).

The Board notes that no additional facts, such as alternate 
name spellings, or different dates of service/service numbers 
have been received to warrant referral of the matter for 
recertification.  See Sarmiento, supra.  Accordingly, the 
Board finds that VA has fulfilled its duty under 38 C.F.R. § 
3.203(c).  Further, the NPRC reply reflects no indication 
that the veteran's case was fire related.

In conclusion, the Board finds, based upon the service 
department's certification and the law applicable to this 
case, that the appellant is not a "veteran" for purposes of 
entitlement to VA benefits.  Therefore, the appellant's claim 
of eligibility for VA benefits must be denied.


ORDER

Basic eligibility for VA benefits is not established.  The 
appeal is denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


